COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       Stella D. Carlos Salmeron v. Felipe De Jesus Garcia Santacruz

Appellate case number:     01-19-00087-CV

Trial court case number: 1117543

Trial court:               County Civil Court at Law No. 2 of Harris County

         The clerk’s record indicates that in September 2018 appellant Stella D. Carlos Salmeron
filed in the trial court a statement of inability to afford payment of court costs. This complies with
Rule 145. See TEX. R. CIV. P. 145(a). When a party files a statement of inability in the trial court,
that party cannot be required to pay costs except by order of the court. See id. The clerk’s record
contains no order requiring appellant to pay costs.
        Fees charged for preparation of the appellate record are governed by Rule 145. See TEX.
R. APP. P. 20.1(a). Because appellant filed a statement of inability in the trial court and the trial
court did not sign an order requiring her to pay court costs, she is not required to pay costs for the
appellate record. Moreover, appellant is not required to pay appellate filing fees. See TEX. R. APP.
P. 20.1(a),(b) (party who filed statement of inability in trial court is not required to pay appellate
court costs unless trial court overruled that party’s claim of indigence in an order under Rule of
Civil Procedure 145).
       It is so ORDERED.

Judge’s signature: __/s/ Justice Peter Kelly_____________________
                    Acting individually  Acting for the Court


Date: __February 12, 2019___